Citation Nr: 0109087	
Decision Date: 03/28/01    Archive Date: 04/03/01

DOCKET NO.  94-05 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in 
an August 1981 rating decision denying entitlement to service 
connection for muscle spasms, seizures, and a bilateral ankle 
disorder.

2.  Entitlement to service connection for a low back 
disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right ankle disorder. 

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral foot disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Linda Anne Howell, Counsel


INTRODUCTION

The veteran served on active duty from January 1978 to 
December 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  With respect to the issues set forth on the title 
page, in a September 1996 decision, the Board denied service 
connection for a low back disorder; determined that new and 
material evidence had not be submitted to reopen claims for 
service connection for a bilateral foot and right ankle 
disabilities; and declined to consider clear and unmistakable 
error claims.  The veteran appealed this decision to the 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeal) (the Veterans 
Claims Court).  By Order entered on September 9, 1999, the 
Veterans Claims Court vacated the Board's decision and 
remanded the appeal to the Board for readjudication 
consistent with its order.  

The issue of entitlement to service connection for a low back 
disorder will be discussed only in the REMAND portion of this 
decision.  



FINDINGS OF FACT

1.  By rating decision dated in August 1981, the RO, in part, 
denied the veteran's claims for muscle spasms, seizures, and 
a bilateral ankle injury, primarily on the basis that the 
disorders were not found on a VA examination.

2.  One or more statements submitted by the veteran 
reasonably raises a claim of CUE in the August 1981 RO 
decision as to the denial of service connection for muscle 
spasms, seizures, and bilateral ankle disorder.

3.  The veteran has failed to allege a sufficient error of 
fact or law in the August 1981 RO decision so as to raise a 
valid claim of CUE. 

4.  The veteran was notified of the RO's August 1981 decision 
and a timely appeal was not completed.  The veteran 
subsequently withdrew the issue of a left ankle disorder.  
Accordingly, the RO's August 1981 decision represents the 
last final disallowance of entitlement to service connection 
for a right ankle disorder on any basis.

5.  The evidence submitted subsequent to the RO's August 1981 
decision, in an attempt to reopen the veteran's claim for 
service connection, bears directly and substantially on the 
matter under consideration and must be considered to fairly 
adjudicate the claim.

6.  The claim of entitlement to service connection for 
callouses of the feet remains in appellate status and the 
veteran is not required to submit new and material evidence 
with respect to the claim for a bilateral foot disorder.


CONCLUSIONS OF LAW

1.  The RO's August 1981 rating decision denying entitlement 
to service connection for muscle spasms, seizures, and a 
bilateral ankle disorder was not based on CUE.  38 U.S.C.A. § 
5107 (West 1991 & Supp. 2000); 38 C.F.R. § 3.105(a) (2000). 

2.  The evidence submitted subsequent to the RO's August 1981 
decision denying entitlement to service connection for a 
right ankle disorder is new and material; therefore, the 
veteran's claim has been reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.156 (2000).

3.  The veteran is not required to submit new and material 
evidence with respect to the claim of entitlement to service 
connection for a bilateral foot disorder as no final decision 
has yet been rendered on this issue. 38 U.S.C.A. §§ 5108, 
7105 (West 1991 & Supp. 2000); 38 C.F.R. § 3.156 (2000); see 
also Best v. Brown, 10 Vet. App. 322; Ephraim v. Brown, 82 
F.3d 399 (Fed. Cir. 1996). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claim of CUE in the August 1981 Rating Decision as it 
Related to Muscle Spasms, Seizures, and a Bilateral Ankle 
Disorder

The veteran alleges CUE in the August 1981 rating decision 
denying service-connected for muscle spasms, seizures, and a 
bilateral ankle disorder.  For the reasons set forth below, 
the Board concludes that the veteran has not alleged specific 
errors of fact or law in the August 1981 rating decision so 
as to raise a valid claim of CUE, and as such, the claim is 
denied.

Pursuant to 38 C.F.R. § 3.105(a), previous determinations 
which are final and binding will be accepted as correct in 
the absence of CUE.  In order for there to be a valid claim 
of CUE in a rating decision, there must have been an error in 
the prior adjudication of the claim.  Either the correct 
facts, as they were known at the time, were not before the 
adjudicator or the legal provisions in effect at the time 
were improperly applied; a mere difference of opinion in the 
outcome of the adjudication does not provide a basis to find 
VA committed administrative error during the adjudication 
process.  See Thompson v. Derwinski, 1 Vet. App. 251, 253-54 
(1991); Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991); Robie v. Derwinski, 1 Vet. App. 612, 614-15 (1991); 
see also Damrel v. Brown, 6 Vet. App. 242, 245 (1994); 
Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).

To assert a valid claim of CUE, the claimant must assert more 
than a disagreement as to how the facts were weighed or 
evaluated; he or she must, with some degree of specificity, 
identify the alleged error and provide persuasive reasons why 
the result would have been different but for the alleged 
error.  The mere assertion of CUE is not sufficient to 
reasonably raise the  issue.  See Russell v. Principi, 3 Vet. 
App. 310 (1992) (en  banc); Fugo v. Brown, 6 Vet. App. 40 
(1993), en banc review denied, Fugo v. Brown, 6 Vet. App. 162 
(1994).  In that regard, the Veteran Claims Court has also 
held that VA's breach of the duty to assist cannot form a 
basis for a claim of CUE.  Counts v. Brown, 6 Vet. App. 473, 
480 (1994).  "Similarly, neither can broad-brush allegations 
of 'failure to follow the regulations' or 'failure to give 
due process,' or any other general, non-specific claim of 
error" form such a basis.  Fugo, 6 Vet. App. at 44.

A review of the record reveals that the RO denied entitlement 
to service connection for, among other things, muscle spasms, 
seizures, and a bilateral ankle disorder in August 1981, 
based on a review of the veteran's service medical records 
and two VA examinations conducted in June 1981.  The veteran 
also alleges CUE in the Board's subsequent October 1983 
decision, which is the subject of two separate Board 
decisions.

After carefully reviewing the veteran's written submissions 
and testimony regarding the August 1981 CUE claim, the Board 
finds that the veteran's arguments essentially challenge the 
RO's weighing of the evidence.  He has testified and 
submitted multiple volumes of argument and, in essence, 
maintains (i) that the RO overlooked evidence in his 
enlistment report which indicated that he had no problems 
with his ankles at the time he entered into active duty, (ii) 
that he was misdiagnosed at the time of the June 1981 VA 
examinations, (iii) that the June 1981 diagnoses were based 
on inadequate records and he should have had additional X-
rays, CT scans, MRI studies, etc. before the diagnoses were 
made, (iv) that service medical records are missing 
indicating that he was ordered bedrest and other treatment at 
the time of a May 1980 right foot injury, and (v) that 
consideration was not given to the severity of his injuries 
in service.

First, the veteran's assertions that his ankles, muscles 
spasms, and seizures problems in service were not considered 
cannot form the basis of a CUE claim.  While the RO reviewed 
the service medical records and noted multiple medical 
problems, the decision to deny appeared to focus primarily on 
the absence of post-service residuals of the veteran's in-
service complaints.  Specifically, evidence contained in the 
claims file at the time of the 1981 RO decision indicated 
that the veteran had no chronic residuals associated with the 
ankles and no muscle spasms, nor was a separate seizure 
disorder found.  Thus, the Board concludes that the evidence 
considered by the 1981 RO in denying the veteran's service-
connection claims for ankle problems, muscle spasms, and a 
seizure disorder does not rise to the level of CUE as the 
correct facts were known at the time and the regulations were 
correctly applied.  

Further, while the veteran maintains that sufficient 
consideration was not accorded to his induction examination, 
it appears that the RO considered the fact that no chronic 
disabilities were shown after service with respect to the 
veteran's ankles, muscle spasms, and claimed seizures.  This 
Board must put itself in the shoes of the 1981 RO and review 
no more of the evidence than was associated with the claims 
file at the time.  Neither a disagreement with the 
interpretation of the evidence nor weighing of the evidence 
provides a basis for finding CUE.  Given that there was no 
confirmed diagnosis of chronic residuals of the ankle, and 
that no muscle spasms or seizure were shown after service, 
the RO was free to consider and weigh that evidence, as 
compared to evidence shown on the induction examination.  As 
such, there was no CUE in the denial of the veteran's service 
connection claims.

With respect to the veteran's contentions that he should have 
undergone additional diagnostic testing at the time of the 
June 1981 VA examination and the implication that he would 
have been differently diagnosed, the Board find that this 
argument is speculative and is not the type of "manifest" 
error which can constitute CUE.  Moreover, the Veterans 
Claims Court has held that "CUE cannot be premised upon 
records which the appellant alleges should have been in the 
record at the time of the prior adjudication."  Counts, 6 
Vet. App. at 480.  Accordingly, the fact that the VA 
physician based his June 1981 diagnoses on a physical 
examination rather than on additional diagnostic tools and 
that he did not have the claims file for review cannot form 
the basis of a CUE claim.  Moreover, this Board notes that X-
rays of the ankles were taken at the time of the examination 
and were noted to be normal.  Therefore, it would be 
reasonable to conclude that no obvious indication of the need 
for additional diagnostic testing was shown, particularly in 
light of an essentially normal examination. 

In addition, it appears that the 1981 RO reviewed the 
examination findings, all of which were essentially normal 
with respect to the veteran's ankles, muscle spasms, and 
neurological system, and concluded that there were no chronic 
residuals present.  This Board has reviewed the VA 
examination report and finds that this is a reasonable 
interpretation of the report.  The 1981 RO noted the in-
service injuries by history but reported that there was no 
current pathology.  To the extent the veteran disagrees with 
this conclusion, this Board finds that this is a matter of 
weighing the facts which could be supported by the evidence 
contained in the claims file at the time, and such decision 
cannot form the basis of CUE.
Further, to the extent the veteran asserts evidence in 
support of his claim that was not a part of the claims file 
at the time of the original decisions, this Board notes that 
it can only consider the record and the law that existed at 
the time the prior decision was made.  Therefore, despite the 
veteran's presentation of additional evidence, this Board 
cannot consider the several treatises submitted and cited by 
the veteran as they were, obviously, not part of the record 
at the time of the RO August 1981 decision.  Such evidence, 
obtained after the decision being challenged, cannot form the 
basis of a valid CUE claim. 

In conclusion, this Board finds that no specific error or 
persuasive evidence of a change in this result has been 
offered by the veteran.  Specifically, the Board notes that 
he does not contend either that the correct facts, as they 
were known at the time, were not before the adjudicator, or 
that the statutory or regulatory provisions existent at the 
time were incorrectly applied.  Rather, he merely disagrees 
with how the 1981 RO evaluated the facts before it at that 
time, and alleges that due process was violated.  Under the 
above mentioned laws, regulations, and Veterans Claim Court 
doctrines, such assertions cannot form a basis for claims of 
CUE.  See Caffrey, 6 Vet. App. at 384; Counts, 6 Vet. App. at 
480.  Therefore, the Board finds that no valid claim of CUE 
as to the August 1981 rating decision has been raised, and 
hence, the claim must be denied. 

II.  Claim for Entitlement to Service Connection for a Right 
Ankle Disorder Based on New and Material Evidence

Unappealed rating decisions are final with the exception that 
a claim may be reopened by submission of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.156 (2000).  However, when a veteran 
seeks to reopen a claim based on new evidence, the Board must 
first determine whether the veteran has submitted new and 
material evidence.  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996).  Further, during the pendency of the veteran's 
appeal, the United States Court of Appeals for the Federal 
Circuit overturned the test that had been used for new and 
material evidence.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  The Board notes that the now-current standard 
for the submission of new and material evidence was not in 
effect at the time of the original RO decision.  

New and material evidence is defined as evidence not 
previously submitted which bears directly and substantively 
on the matter under consideration.  It can be neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156 
(2000); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  If the Board determines that new and material 
evidence has been added to the record, the claim is reopened.  
See Elkins v. West, 12 Vet. App. 209 (1999); Winters v. West, 
12 Vet. App. 203 (1999). 

Prior to Hodge, but interpreting the same regulation, the 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeal) (the Veterans 
Claims Court) found that when a veteran sought to reopen a 
claim based on new evidence, the Board first determined 
whether the additional evidence is "new" and "material."  
Second, if the Board determined that new and material 
evidence had been added to the record, the claim was reopened 
and the Board evaluated the merits of the veteran's claim in 
light of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  The first step of the 
Manio two-step process included determining (i) was the newly 
presented evidence "new" (that is, not of record at the 
time of the last final disallowance and not merely 
cumulative); (ii) was it probative of the issue at hand (that 
is, each issue which was a specified basis for the last final 
disallowance); and (iii) if it was new and probative, then, 
in light of all the evidence, was there a reasonable 
possibility that the outcome of the claim on the merits would 
be changed.  Evans v. Brown, 9 Vet. App. 273 (1996); see also 
Blackburn v. Brown, 8 Vet. App. 97 (1995); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991); Smith v. Derwinski, 1 Vet. 
App. 178 (1991).

The Board finds that the claim should be reopened under 
either standard.  Specifically, the veteran submitted 
evidence indicating that he injured his ankle while on active 
duty.  He further reported during a June 1981 VA examination 
that he injured his ankle during service.  Subsequent medical 
records show on-going treatment for ankle pain and a reported 
history of an in-service injury.  

Based on the evidence outlined above, when coupled with the 
veteran's ongoing contentions, it is the decision of the 
Board that the evidence is new and material.  Specifically, 
under the new regulations, this evidence bears directly and 
substantively on the matter of whether the veteran injured 
his right ankle during military service and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  Therefore, the Board finds that the 
evidence added since the last final denial is new and 
material and, as such, the claim is reopened.  Having 
determined that the claim should be reopened, the Board will 
remand this issue for further development.

III.  Claim for Entitlement to Service Connection for a 
Bilateral Foot Disability Based on New and Material Evidence

A review of the record shows that the veteran filed a claim 
for "foot problems" in January 1981.  By rating decision 
dated in August 1981, the RO denied service connection for 
"callouses of the feet."  In September 1981, the veteran 
was notified that: 

"[I]t was held that your callouses of feet were 
not incurred in or aggravated by your service, 
having existed prior to service.  Any treatment in 
service is considered a remedial measure.  There is 
no record of any disease or injury in service which 
caused the aggravation.  "

After the veteran filed a timely notice of disagreement, he 
was furnished with a statement of the case on, among other 
issues, service connection for a foot condition identified as 
callouses.  In its October 1983 decision, the Board denied 
service connection for pes planus and the residuals of a foot 
injury.  The Board did not, however, address the issue of 
service connection for callouses of the feet.  

In a separate decision of this same date, the Board concluded 
that the veteran's appeal from the RO's August 1981 denial of 
service connection for callouses of the feet had not been the 
subject of a final decision by the Board and, therefore, his 
appeal was still pending.  In another decision, the Board 
remanded this issue to the RO for readjudication  under the 
provisions of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  As there has 
been no final Board decision on the issue of entitlement to 
service connection for callouses of the feet, the provisions 
relating to "new and material" evidence are inapplicable.  
38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.156 (2000).  



ORDER

The claim for CUE in an August 1981 rating decision denying 
entitlement to service connection for muscle spasms, 
seizures, and a bilateral ankle disorder is denied.

New and material evidence having been submitted, the claim 
for entitlement to service connection for a right ankle 
disorder is reopened.  The appeal is allowed to this extent.

As there has been no final Board decision on the issue of 
entitlement to service connection for callouses of the feet, 
the veteran is not required to submit new and material 
evidence with respect to the issue of entitlement to service 
connection for a bilateral foot disorder.  The appeal is 
allowed to this extent.


REMAND

Regarding the issues of service connection for low back and 
right ankle disabilities, it is noted that here has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  If service connection for a 
low back disability and right ankle 
disability remains denied, the appellant 
and the appellant's representative, if 
any, should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to this Board for 
further appellate consideration.  The appellant need take no 
action until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



 



